Citation Nr: 0511424	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a right thumb 
disorder.

2.  Entitlement to service connection for a disorder of both 
little fingers.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1985 to 
January 2000.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for residuals of frostbite of the right thumb and both little 
fingers.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a disability 
of the little fingers.

2.  A right thumb disorder has been attributed to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder of 
both little fingers have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A right thumb disorder was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in March 2001, which informed him 
of the requirements to successfully establish service 
connection, advised him of his and VA's respective duties, 
and asked him to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
the March 2001 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains the veteran's service medical records 
and reports from the Medical City Dallas Hospital.  The 
veteran has not indicated the existence of additional 
relevant records that the RO failed to obtain.  He reported 
in April 2001 that he had no additional medical evidence to 
provide.  Thus, VA has assisted the veteran to the extent 
possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided VA 
examinations in April 2001, May 2003, and December 2003.  
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records show that he was seen 
in March 1989 after spilling liquid oxygen on both pinky 
fingers, with complaints of numbness on left fifth finger and 
forearm up to elbow.  The veteran was diagnosed with 
frostbite.  Subsequent service records are negative for 
complaints of or treatment for frostbite to the right thumb 
or the little fingers.  

The veteran was afforded a VA cold injury examination in 
April 2001; however, the entire claims folder was not 
available for review.  The examiner did not find numbness or 
cold sensitivity of the fingers of either hand.  There was no 
arthralgia present except in the right first metacarpal 
phalangeal joint, which showed arthritis with very mild 
arthralgia, as well as crepitus on range of motion.  X-rays 
of the thumbs and fifth fingers were interpreted as normal by 
the radiologist.  Pertinent diagnoses included status post-
exposure to cold injury while servicing aircraft with liquid 
oxygen; and very, very mild arthralgia but very definite 
arthritic changes in the right first metacarpal phalangeal 
joint at the base of the right thumb.  The examiner stated 
that the findings were likely due to stress of work while on 
active duty that had set up arthritis in the right thumb, and 
that it was unlikely to be due to cold exposure from the 
liquid oxygen.  According to the examiner, it was possible 
that an additional risk factor could have followed the use of 
the super cold liquid oxygen.  

The veteran had another VA examination in May 2003, which did 
not include a review of the claims file.  The veteran did not 
have complaints except stiffness in his right thumb and index 
finger.  He said that his little fingers did not bother him 
at all.  The diagnosis was cold injury to the right thumb and 
probably the right index finger, and negative examination of 
both little fingers.  

In December 2003, the veteran was again examined by VA.  The 
examiner noted reviewing the veteran's claims file and at 
length discussed the history of his in-service injury.  The 
x-rays were normal.  Examination of the right thumb revealed 
mild discomfort, decreased range of motion of the metacarpal 
phalangeal joint, mild weakness, and some loss of sharp 
sensation at the tip of the thumb.  The examiner's impression 
was cold injury to the right thumb in 1989, with current 
chronic arthralgias of the interphalangeal joint and 
occasionally the metacarpal phalangeal joint.  The examiner 
opined the arthralgias were less likely than not to be 
related to the cold injury, but that there was probably a 
component of wear and tear with the veteran having been an 
aircraft mechanic for many years.  

With respect to the little fingers, VA examinations in 2001 
and 2003 revealed normal examination and no diagnosis of a 
disorder of either little finger.  In May 2003, the veteran 
himself said that his little fingers did not bother him at 
all, and the examiner stated that examination of the little 
fingers was negative.  Because there is no competent medical 
evidence of the current existence of a disability of either 
little finger, the claim must be denied.  In the absence of 
proof of a disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

With respect to the right thumb, x-rays have been interpreted 
as normal.  However, the VA examiner in April 2001 stated 
that there were definite arthritic changes in the metacarpal 
phalangeal joint.  There have also been abnormal findings on 
examination of the thumb, such as decreased range of motion, 
pain, and crepitus.  In view of the foregoing, the Board 
resolves doubt in the veteran's favor and finds that he 
suffers from a right thumb disorder.  See 38 C.F.R. § 3.102.  

Two VA examiners have attributed the veteran's right thumb 
disorder to his work as an aircraft mechanic during active 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions).  Accordingly, the Board finds that he incurred 
a right thumb disorder as a result of his active service.  


ORDER

Entitlement to service connection for a disorder of both 
little fingers is denied

Entitlement to service connection for a right thumb disorder 
is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


